PUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 17-1640


UPSTATE FOREVER; SAVANNAH RIVERKEEPER,

                        Plaintiffs - Appellants,

                v.

KINDER MORGAN ENERGY PARTNERS, L.P.; PLANTATION PIPE LINE
COMPANY, INC.,

                        Defendants - Appellees.

------------------------------

ANDERSON COUNTY, SOUTH CAROLINA; PIPELINE SAFETY TRUST,

                        Amici Supporting Appellant,

AMERICAN PETROLEUM INSTITUTE; ASSOCIATION OF OIL PIPE
LINES;  GPA    MIDSTREAM   ASSOCIATION;   TEXAS   PIPELINE
ASSOCIATION; NATIONAL ASSOCIATION OF COUNTIES; NATIONAL
LEAGUE OF CITIES; NATIONAL ASSOCIATION OF CLEAN WATER
AGENCIES; AMERICAN FOREST AND PAPER ASSOCIATION;
AMERICAN IRON AND STEEL INSTITUTE; EDISON ELECTRIC
INSTITUTE; NATIONAL MINING ASSOCIATION; UTILITY WATER ACT
GROUP; STATE OF WEST VIRGINIA; STATE OF SOUTH CAROLINA;
STATE OF ALABAMA; STATE OF ARKANSAS; STATE OF INDIANA;
STATE OF KANSAS; STATE OF LOUISIANA; STATE OF MISSOURI;
STATE OF OKLAHOMA; STATE OF UTAH; STATE OF WISCONSIN;
GOVERNOR PHIL BRYANT

                        Amici Supporting Appellee.
Appeal from the United States District Court for the District of South Carolina, at
Anderson. Henry M. Herlong, Jr., Senior District Judge. (8:16-cv-04003-HMH)


Argued: December 7, 2017                                       Decided: April 12, 2018


Before GREGORY, Chief Judge, and KEENAN and FLOYD, Circuit Judges.


Vacated and remanded by published opinion. Judge Keenan wrote the majority opinion,
in which Chief Judge Gregory joined. Judge Floyd wrote a dissenting opinion.


ARGUED: Frank S. Holleman, III, SOUTHERN ENVIRONMENTAL LAW CENTER,
Chapel Hill, North Carolina, for Appellants. James P. Cooney, III, WOMBLE BOND
DICKINSON (US) LLP, Charlotte, North Carolina, for Appellees. ON BRIEF:
Christopher K. DeScherer, SOUTHERN ENVIRONMENTAL LAW CENTER,
Charleston, South Carolina, for Appellants. Richard E. Morton, Todd W. Billmire,
Jackson R. Price, Charlotte, North Carolina; Clayton M. Custer, WOMBLE CARLYLE
SANDRIDGE & RICE, LLP, Greenville, South Carolina, for Appellees. Catherine H.
McElveen, RICHARDSON, PATRICK, WESTBROOK & BRICKMAN, LLC, Mount
Pleasant, South Carolina, for Amicus Pipeline Safety Trust. Leon C. Harmon, Anderson,
South Carolina, for Amicus Anderson County, South Carolina. Alan Wilson, Attorney
General, Robert Cook, Solicitor General, J. Emory Smith, Jr., Deputy Solicitor General,
OFFICE OF THE ATTORNEY GENERAL, Columbia, South Carolina, for Amicus State
of South Carolina. Patrick Morrisey, Attorney General, Thomas M. Johnson, Jr., Deputy
Solicitor General, John S. Gray, Deputy Attorney General, Charleston, West Virginia, for
Amicus State of West Virginia. Steve Marshall, Attorney General, OFFICE OF THE
ATTORNEY GENERAL OF ALABAMA, Montgomery, Alabama, for Amicus State of
Alabama.     Leslie Rutledge, Attorney General, OFFICE OF THE ATTORNEY
GENERAL OF ARKANSAS, Little Rock, Arkansas, for Amicus State of Arkansas.
Curtis T. Hill, Jr., Attorney General, OFFICE OF THE ATTORNEY GENERAL OF
INDIANA, Indianapolis, Indiana, for Amicus State of Indiana. Derek Schmidt, Attorney
General, OFFICE OF THE ATTORNEY GENERAL OF KANSAS, Topeka, Kansas, for
Amicus State of Kansas. Jeff Landry, Attorney General, OFFICE OF THE ATTORNEY
GENERAL OF LOUISIANA, Baton Rouge, Louisiana, for Amicus State of Louisiana.
Joshua D. Hawley, Attorney General, OFFICE OF THE ATTORNEY GENERAL OF
MISSOURI, Jefferson City, Missouri, for Amicus State of Missouri. Mike Hunter,
Attorney General, OFFICE OF THE ATTORNEY GENERAL OF OKLAHOMA,
Oklahoma City, Oklahoma, for Amicus State of Oklahoma. Sean D. Reyes, Attorney
General, OFFICE OF THE ATTORNEY GENERAL OF UTAH, Salt Lake City, Utah,
for Amicus State of Utah.          Brad Schimel, Attorney General, WISCONSIN

                                           2
DEPARTMENT OF JUSTICE, Madison, Wisconsin, for Amicus State of Wisconsin.
Samuel L. Brown, HUNTON & WILLIAMS LLP, San Francisco, California; Nash E.
Long, III, Brent A. Rosser, HUNTON & WILLIAMS LLP, Charlotte, North Carolina;
Michael R. Shebelskie, HUNTON & WILLIAMS LLP, Richmond, Virginia, for Amici
National Association of Counties, National League of Cities, National Association of
Clean Water Agencies, American Forest and Paper Association, American Iron and Steel
Institute, Edison Electric Institute, National Mining Association, and Utility Water Act
Group. David H. Coburn, Cynthia L. Taub, STEPTOE & JOHNSON LLP, Washington,
D.C., for Amici American Petroleum Institute, Association of Oil Pipe Lines, GPA
Midstream Association, and Texas Pipeline Association.




                                           3
BARBARA MILANO KEENAN, Circuit Judge:

       In late 2014, several hundred thousand gallons of gasoline spilled from a rupture

in a pipeline owned by Plantation Pipe Line Company, Inc., a subsidiary of Kinder

Morgan Energy Partners, LP (collectively, Kinder Morgan), near Belton, South Carolina.

It is undisputed that the gasoline has seeped into nearby waterways, and the plaintiffs

allege that the gasoline has continued to travel a distance of 1000 feet or less from the

pipeline to those “navigable waters.”

       Two plaintiff conservation groups brought a “citizen suit” under the Clean Water

Act (the CWA, or the Act), 33 U.S.C. §§ 1251–1387, alleging that Kinder Morgan was in

violation of the Act for polluting navigable waters without a permit and seeking relief to

remediate the ongoing pollution. This case requires us to determine whether citizens may

bring suit alleging a violation of the CWA when the source of the pollution, the pipeline,

is no longer releasing the pollutant, but the pollutant allegedly is passing a short distance

through the earth via ground water and is being discharged into surface waterways.

       The district court held that it lacked subject matter jurisdiction under the CWA,

because the pipeline has been repaired and the pollutants currently pass through ground

water to reach navigable waters. We conclude that the district court erred in holding that

it lacked jurisdiction, because citizens may bring suit under 33 U.S.C. § 1365(a) for

discharges of pollutants that derive from a “point source” and continue to be “added” to

navigable waters. We further hold that the plaintiffs have stated a valid claim for a

discharge under the CWA. Accordingly, we vacate the district court’s judgment, and

remand for further proceedings consistent with this opinion.

                                             4
                                            I.

                                            A.

       In 1972, Congress enacted the CWA to eliminate the discharge of certain

pollutants or “effluents” into the “navigable waters” of the United States.         See S.

Appalachian Mountain Stewards v. A & G Coal Corp., 758 F.3d 560, 563 (4th Cir.

2014); Piney Run Pres. Ass’n v. Cty. Comm’rs of Carroll Cty., 268 F.3d 255, 264–65 (4th

Cir. 2001). The CWA’s stated purpose is “to restore and maintain the chemical, physical,

and biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a). The federal

government’s prior regime of water pollution control focused primarily on measuring

direct injuries to the Nation’s waters using water quality standards. Friends of the Earth,

Inc. v. Gaston Copper Recycling Corp., 204 F.3d 149, 151 (4th Cir. 2000) (en banc)

[Friends of the Earth II]. In the CWA, however, Congress shifted its regulatory focus for

water pollution from water quality standards to limiting discharges of pollutants. See id.

One of the CWA’s central provisions establishes that “the discharge of any pollutant by

any person shall be unlawful.” 33 U.S.C. § 1311(a).

       The Act authorizes exceptions to this general prohibition in the form of permits

issued in accordance with the National Pollutant Discharge Elimination System

(NPDES), which allows limited discharges. See 33 U.S.C. §§ 1311(a), 1342; S. Fla.

Water Mgmt. Dist. v. Miccosukee Tribe of Indians, 541 U.S. 95, 102 (2004) (“[T]he

NPDES requires dischargers to obtain permits that place limits on the type and quantity

of pollutants.”); Friends of the Earth II, 204 F.3d at 151. Both the Environmental

Protection Agency (EPA) and state environmental control agencies may issue NPDES

                                            5
permits. See Friends of the Earth II, 204 F.3d at 152. However, consistent with the

CWA’s general prohibition, a polluter does not violate the statute only when it exceeds

limitations in its permit. Instead, a polluter also may be in violation of the statute due to a

discharge for which the polluter could not have obtained any permit. See Sierra Club,

Lone Star Chapter v. Cedar Point Oil Co., 73 F.3d 546, 561 (5th Cir. 1996) (“Nothing in

the CWA limits a citizen’s right to bring an action against a person who is allegedly

discharging a pollutant without a permit solely to those cases where EPA has

promulgated an effluent limitation or issued a permit that covers the discharge.”).

       The CWA authorizes both citizens and government agencies to enforce the Act’s

provisions. Citizen suits under the CWA have the “central purpose of permitting citizens

to abate pollution when the government cannot or will not command compliance.”

Gwaltney of Smithfield, Ltd. v. Chesapeake Bay Found., Inc., 484 U.S. 49, 62 (1987).

The Act contains the following citizen suit provision:

       [A]ny citizen may commence a civil action on his own behalf—
                 (1) against any person (including (i) the United States, and (ii) any
       other governmental instrumentality or agency to the extent permitted by the
       eleventh amendment to the Constitution) who is alleged to be in violation
       of . . . an effluent standard or limitation under this chapter . . . .
33 U.S.C. § 1365(a) (emphasis added). An “effluent standard or limitation” is defined to

include the Act’s central prohibition on the “discharge of any pollutant” without a permit.

See 33 U.S.C. §§ 1365(f), 1311(a).

       The Act sets forth a technical definition of the term “discharge of a pollutant,”

which is defined expansively to include “any addition of any pollutant to navigable



                                              6
waters from any point source.” 1 33 U.S.C. § 1362(12)(A). A “point source” in turn is

defined as “any discernible, confined and discrete conveyance, including but not limited

to any pipe, ditch, channel, tunnel, conduit, well, discrete fissure, [or] container . . . .” 33

U.S.C. § 1362(14). The term “navigable waters” is defined in the CWA as “the waters of

the United States.” 33 U.S.C. § 1362(7). The Supreme Court has interpreted the term

“navigable waters” to mean more than waters that are navigable-in-fact, and to include,

for example, wetlands and related hydrological environs. See, e.g., Rapanos v. United

States, 547 U.S. 715, 730–31, 735 (2006) (plurality opinion) (observing that navigable

waters include more than traditionally navigable waters and may include certain

wetlands); United States v. Riverside Bayview Homes, Inc., 474 U.S. 121, 133 (1985)

(“Congress chose to define the waters covered by the Act broadly.”).

                                              B.

       The plaintiffs Upstate Forever and the Savannah Riverkeeper 2 (collectively, the

plaintiffs) allege that in late 2014, over 369,000 gallons of gasoline spilled from Kinder

Morgan’s underground pipeline, which extends over 1100 miles through parts of the

eastern United States. In December 2014, citizens in Anderson County, South Carolina,

       1
         Although Section 1311(a) refers to the “discharge of any pollutant” and Section
1362(12)(A) defines “discharge of a pollutant,” we construe these two terms to be
substantively identical and refer to the “discharge of a pollutant.”
       2
         Upstate Forever and the Savannah Riverkeeper are non-profit public interest
organizations that operate in Anderson County, South Carolina, where the spill occurred.
Upstate Forever has stated goals of developing clean water in the Upstate region of South
Carolina, and the Savannah Riverkeeper works to restore the lakes and tributaries in the
Savannah River watershed.


                                               7
discovered dead plants, a petroleum odor, and pools of gasoline in the vicinity of the

pipeline. The plaintiffs allege that gasoline and gasoline toxins have seeped and continue

to seep into ground water, wetlands, and waterways in Anderson County and the

Savannah River watershed. They allege that although a reported 209,000 gallons were

recovered by the end of 2015, no significant amount of contaminants has been removed

since that time. Consequently, at the time that the plaintiffs filed their complaint, at least

160,000 gallons allegedly remained unrecovered. Kinder Morgan repaired the pipeline

shortly after the initial spill.

       When Kinder Morgan’s pipeline broke six to eight feet underground, gasoline and

related contaminants spilled out into soil and ground water. The plaintiffs allege that

these contaminants are seeping into two nearby tributaries of the Savannah River,

Browns Creek and Cupboard Creek, and their adjacent wetlands. The pipeline broke less

than 1000 feet from Browns Creek and its adjacent wetland, and 400 feet from Cupboard

Creek and a second wetland. Both waterways and the wetlands are downgradient from

the spill site. The plaintiffs allege that gasoline pollutants from the pipeline are seeping

into navigable waters as defined by the CWA, including the above two creeks in

Anderson County, Broadway Lake, Lake Secession, Lake Russell, and the Savannah

River. 3




       3
        Kinder Morgan does not challenge the plaintiffs’ allegation that these waters,
including Browns Creek, Cupboard Creek, and their adjacent wetlands, constitute
navigable waters as defined by the CWA. 33 U.S.C. § 1362(7).

                                              8
       The plaintiffs allege that a “plume” of petroleum contaminants continues to

migrate into these waterways years later through ground water and various natural

formations at the spill site, including “seeps, flows, fissures, and channels.” Hazardous

gasoline contaminants have been detected on several occasions at the spill site in ground

water wells. Contaminants were also detected in Browns Creek as early as January 2015,

and additional tests in Browns Creek have reported high levels of contaminants on

several later dates in 2015 and in 2016.

       Kinder Morgan has implemented certain remediation and recovery measures under

the guidance of the South Carolina Department of Health and Environmental Control

(DHEC). DHEC is the agency authorized to issue NPDES permits and oversee water

quality in South Carolina. See Friends of the Earth, Inc. v. Gaston Copper Recycling

Corp., 629 F.3d 387, 390 (4th Cir. 2011) [Friends of the Earth III]; S.C. Code § 48-1-

100(B).

       The plaintiffs allege that Kinder Morgan has failed to comply fully with DHEC’s

abatement instructions. They claim that although DHEC instructed Kinder Morgan to

test for pollution in March 2016, Kinder Morgan only began that additional testing after

the plaintiffs made their own visit to the spill site in August 2016. The plaintiffs further

allege that their testing conducted in August 2016 revealed that the levels of gasoline

contaminants in Browns Creek actually were increasing almost two years after the spill.

During their August 2016 visit to the area, oil sheens were visible on the surface of

Browns Creek, and devices used to absorb the oil had not been maintained and were

saturated with oil.

                                             9
      Kinder Morgan allegedly delayed by six months its submission to DHEC of the

required site remediation plan and site assessment, and also refused to comply with

another of DHEC’s water sampling requests. Publicly available data on DHEC’s website

indicate that DHEC sampled surface waters at Browns Creek in February 2017 and found

pollutants at three locations, each of which is being remediated.        South Carolina

Department of Health and Environmental Control, Surface Water Sampling Event,

http://www.scdhec.gov/HomeAndEnvironment/Pollution/CleanUpPrograms/OngoingProj

ectsUpdates/PlantationPipeline/SurfaceWaterSamplingEvent/ (last visited Apr. 11, 2018).

      The plaintiffs filed this suit in December 2016, alleging discharges of gasoline and

gasoline pollutants without a permit, in violation of the CWA under 33 U.S.C. §

1311(a). 4 The complaint includes allegations that the pipeline ruptured and caused a

discharge that has polluted, and continues to pollute, navigable waters by seeping from a

point source over a distance of 1000 feet or less through soil and ground water to nearby

tributaries and wetlands. The plaintiffs thus allege in their complaint two interrelated

violations of the CWA: (1) that Kinder Morgan has caused discharges of pollutants from

point sources to navigable waters without a permit; and (2) that Kinder Morgan has

caused discharges of pollutants that continue to pass through ground water with a “direct

hydrological connection” to navigable waters.       The plaintiffs also allege that the

remediation actions taken to date by Kinder Morgan have been insufficient to abate the


      4
         Kinder Morgan does not contend that gasoline and related contaminants are not
pollutants under the CWA. See United States v. Hamel, 551 F.2d 107, 110–11 (6th Cir.
1977) (holding that the CWA definition of “pollutant” covers gasoline discharges).

                                           10
pollution, and seek damages, declaratory relief, and injunctive relief requiring that Kinder

Morgan take further measures to control and abate the spill.

       Kinder Morgan moved to dismiss the plaintiffs’ complaint under Rules 12(b)(1)

and 12(b)(6) of the Federal Rules of Civil Procedure, contending both that the district

court lacked subject matter jurisdiction and that the plaintiffs had failed to state a claim

for relief. Addressing first the sufficiency of the plaintiffs’ pleadings, the district court

held that the plaintiffs had failed to state a claim because the pipeline had been repaired

and no longer was discharging pollutants “directly” into navigable waters. The court also

held that it lacked subject matter jurisdiction over the complaint, stating that the CWA

did not encompass the movement of pollutants through ground water that is

hydrologically connected to navigable waters. Accordingly, the court dismissed the

plaintiffs’ complaint on both grounds. The plaintiffs timely noted this appeal.



                                             II.

       On appeal, the plaintiffs contend that the district court erred in determining that

the continuing addition of pollutants to navigable waters is not an ongoing violation of

the CWA because the pipeline has been repaired. According to the plaintiffs, a claim for

a discharge of a pollutant, in violation of 33 U.S.C. § 1311(a), need not allege that the

pollutant is being discharged directly from the point source into navigable waters. They

assert that the CWA also prohibits the discharge of pollutants from a point source through

ground water that has a direct hydrological connection to navigable waters.



                                             11
       In response, Kinder Morgan contends that the district court did not err because the

violation ceased once the pipeline was repaired. Alternatively, Kinder Morgan asserts

that if seepage is ongoing, the pollution is seeping from nonpoint sources, namely, from

natural formations at the spill site. Kinder Morgan also argues that discharges into

navigable waters from hydrologically connected ground water do not fall within the

CWA’s definition of a “discharge of a pollutant” in 33 U.S.C. § 1362(12)(A). We

disagree with Kinder Morgan’s position.

                                            A.

       We review de novo the district court’s dismissal of the complaint under Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6). Greenhouse v. MCG Capital Corp., 392
F.3d 650, 655 (4th Cir. 2004); Richmond, Fredericksburg & Potomac R.R. Co. v. United

States, 945 F.2d 765, 768–69 (4th Cir. 1991). A district court should grant a motion to

dismiss for lack of subject matter jurisdiction under Rule 12(b)(1) “only if the material

jurisdictional facts are not in dispute and the moving party is entitled to prevail as a

matter of law.” Evans v. B.F. Perkins Co., a Div. of Standex Int’l Corp., 166 F.3d 642,

647 (4th Cir. 1999) (citation omitted). To survive a motion to dismiss under Rule

12(b)(6), a plaintiff must “provide[] sufficient detail [ ] to show that he has a more-than-

conceivable chance of success on the merits.” Owens v. Balt. City State’s Attorneys

Office, 767 F.3d 379, 396 (4th Cir. 2014) (citation omitted).

       As a threshold matter, a court first must determine whether it has jurisdiction to

entertain a claim. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 88–89 (1998). A

court’s determination of subject matter jurisdiction addresses whether the court has the

                                            12
authority to entertain a particular kind of case, not whether a claim for relief is viable

under a particular construction of a statute. See id. at 89. Unless Congress has “clearly

state[d] that [a statutory limitation] is jurisdictional . . . courts should treat the restriction

as nonjurisdictional in character.” Sebelius v. Auburn Reg’l Med. Ctr., 568 U.S. 145, 153

(2013) (citations and internal quotation marks omitted).

       In the present case, the primary issue we consider is whether an indirect discharge

of a pollutant through ground water, which has a direct hydrological connection to

navigable waters, can support a theory of liability under the CWA. Because our answer

to this question largely depends on our construction of the statutory term “discharge of a

pollutant,” the question ordinarily would not be jurisdictional in nature. 5 However,

because courts have “jurisdiction” over CWA citizen suits only if the complaint alleges

an ongoing violation, Gwaltney, 484 U.S. at 64, we must address the question of an

ongoing violation before proceeding further in this case. Accordingly, we first address

whether the plaintiffs have alleged an ongoing violation and, if so, whether they

sufficiently have alleged a nexus between the source of the pollution and navigable

waters to state a claim for discharge of a pollutant under the CWA. See Steel Co., 523

U.S. at 88–90.


       5
        Had the plaintiffs alleged that ground water, of itself, falls within the meaning of
navigable waters under the CWA, we would be confronting a distinctly different question
here. See Solid Waste Agency of N. Cook Cty. v. U.S. Army Corps of Eng’rs, 531 U.S.
159, 180 (2001) (referring to “navigable waters” as a “traditional jurisdictional term”).
However, in this case, the plaintiffs have alleged only that Kinder Morgan discharged
pollutants “via hydrologically connected groundwater to surface waters” (emphasis
added).

                                               13
                                             B.

       The CWA authorizes citizens to seek injunctive relief only to abate a “continuous

or intermittent” violation. Gwaltney, 484 U.S. at 64; Friends of the Earth III, 629 F.3d at

402 (“We have instructed that a citizen plaintiff can prove an ongoing violation . . . by

proving violations that continue on or after the date the complaint is filed.” (citation

omitted)). Conversely, when a violation of the CWA is “wholly past,” the federal courts

do not have jurisdiction to entertain a citizen suit, even if the past discharge violated the

CWA. Gwaltney, 484 U.S. at 64. As we already have noted, the CWA’s citizen suit

provision is intended primarily to allow citizens “to abate pollution when the government

cannot or will not command compliance.” Id. at 62; cf. Middlesex Cty. Sewerage Auth. v.

Nat’l Sea Clammers Ass’n, 453 U.S. 1, 17 n.27 (1981) (“[P]rivate enforcement suits were

intended [often] to be limited to [ ] injunctive relief.”). The citizen suit provision thus

enables citizens to seek abatement of polluting discharges to further the CWA’s central

purpose, namely, “to restore and maintain the chemical, physical, and biological integrity

of the Nation’s waters.” 33 U.S.C. § 1251(a).

       In Gwaltney, the Supreme Court emphasized that the CWA, like other

environmental statutes, authorizes “prospective relief” that only can be attained while a

violation is ongoing and susceptible to remediation. 484 U.S. at 57; see also, e.g., 15

U.S.C. § 2619(a)(1) (authorizing citizen suits against persons “alleged to be in violation

of” the statute); 42 U.S.C. § 6972 (same). We applied the principles of Gwaltney in our

decision in Goldfarb v. Mayor of Baltimore, holding that a claim of an ongoing violation

supported a citizen suit under the Resource Conservation and Recovery Act of 1976

                                             14
(RCRA), Pub. L. No. 94-580, 90 Stat. 2796 (1976) (codified as amended at 42 U.S.C. §§

6901–6992k), under a provision that is “identical” to the citizen suit authorization in the

CWA. 791 F.3d 500, 513 (4th Cir. 2015).

       The plaintiffs in Goldfarb alleged that the City of Baltimore had stored hazardous

chemicals, which had leaked from the point of storage and had continued to migrate

through the soil in violation of the RCRA’s permitting standards. Id. at 512. In response

to the City’s contention that any RCRA violations were wholly past under the rationale of

Gwaltney, we observed that “although a defendant’s conduct that is causing a violation

may have ceased in the past . . . what is relevant is that the violation is continuous or

ongoing.” See id. at 511–13 (citing S. Rd. Assocs. v. IBM Corp., 216 F.3d 251, 255 (2d

Cir. 2000)). Accordingly, we held that the plaintiffs had alleged an ongoing violation of

the RCRA. Id.

       Our analysis in Goldfarb regarding an ongoing violation is equally applicable

here. 6 Nothing in the language of the CWA suggests that citizens are barred from

seeking injunctive relief after a polluter has repaired the initial cause of the pollution.

When interpreting a statute, we attend first to the statute’s plain language. United States

v. Ide, 624 F.3d 666, 668 (4th Cir. 2010). Like the RCRA, the CWA’s plain language

requires only that the citizen allege that the polluter “be in violation of” an “effluent

standard or limitation” under the Act. 33 U.S.C. § 1365(a); see Goldfarb, 791 F.3d at

       6
         We disagree with the dissent’s view that our decision in Goldfarb is not helpful.
We held in Goldfarb under an identical citizen suit provision that conduct causing a
violation need not be ongoing to state a claim, so long as the violation itself is ongoing.
791 F.3d at 513.

                                            15
512–13. As noted above, an “effluent limitation” of the CWA includes any unpermitted

“discharge of a pollutant.” 33 U.S.C. §§ 1365(f), 1311(a). Accordingly, the relevant

violation here is the discharge of a pollutant, defined in the Act as “any addition of any

pollutant to navigable waters from any point source.” 33 U.S.C. § 1362(12)(A).

      Kinder Morgan’s gasoline pipeline unambiguously qualifies as a point source. 7 33

U.S.C. § 1362(14) (defining a point source to include a “pipe” or “conduit”). The

plaintiffs claim that pollutants originating from this point source continue to be “added”

to bodies of water that allegedly are navigable waters under the Act, including the two

creeks in Anderson County, adjacent wetlands, Broadway Lake, Lake Secession, Lake

Russell, and the Savannah River watershed. The CWA’s language does not require that

the point source continue to release a pollutant for a violation to be ongoing. The CWA

requires only that there be an ongoing “addition . . . to navigable waters,” regardless

whether a defendant’s conduct causing the violation is ongoing.             33 U.S.C. §


       7
          Under the dissent’s view, pollution becomes “nonpoint source pollution” not
covered by the CWA at the moment when the point source no longer actively releases the
pollutant. See, e.g., ONRC Action v. U.S. Bureau of Reclamation, 798 F.3d 933, 936 (9th
Cir. 2015) (noting that the CWA provides no direct mechanism for regulating “nonpoint
source pollution”). We are not persuaded by this argument, because the plaintiffs
adequately have alleged that the pipeline is a point source of the discharge, which
satisfies the CWA’s requirement that the alleged pollution be “from any point source.”
See 33 U.S.C. § 1362(12)(A) (emphasis added). Moreover, the cases relied on by the
dissent show that nonpoint source pollution arises from “dispersed activities over large
areas, and is not traceable to any single discrete source.” See, e.g., League of Wilderness
Defs./Blue Mountains Biodiversity Project v. Forsgren, 309 F.3d 1181, 1184 (9th Cir.
2002); see also 33 U.S.C. 1314(f) (providing examples of nonpoint source pollution,
including “agricultural and silvicultural activities”). The plaintiffs here allege that the
pollution is traceable not to dispersed activities and nonpoint sources but to Kinder
Morgan’s pipeline, a discrete source.

                                            16
1362(12)(A). See Goldfarb, 791 F.3d at 513; IBM Corp., 216 F.3d at 254 (noting under

identical RCRA citizen suit provision that “defendant’s current activity at the site is not a

prerequisite for finding a current violation”).

       The CWA’s term “discharge of a pollutant” is a statutory term of art precisely

defined in the CWA. Cf. Riverside Bayview Homes, Inc., 474 U.S. at 133 (noting that

statutory definition of “navigable waters” in CWA makes ordinary meaning of those

words less important).      The definition does not place temporal conditions on the

discharge of a pollutant from a point source. Nor does the definition limit discharges

under the Act to additions of pollutants to navigable waters from a point source that

continues actively to release such pollutants. Instead, the precondition for alleging a

cognizable discharge of a pollutant is only that the plaintiff allege an ongoing addition to

navigable waters originating from a point source. 33 U.S.C. § 1362(12)(A). Moreover,

as we explain below, the CWA is not limited to discharges of pollutants “directly” from

the point source to navigable waters. See, e.g., Hawai’i Wildlife Fund v. Cty. of Maui,

No. 15-17447, 2018 WL 1569313, at *7–*8 (9th Cir. Feb. 1, 2018). Necessarily, when a

discharge is indirect, there will be a delay between the time at which pollution leaves the

point source and the time at which it is added to navigable waters. However, nothing in

the CWA’s language indicates that such a delay prevents the pollution from constituting

an ongoing violation for purposes of a citizen suit, as long as pollutants continue to be

“added” to navigable waters. See 33 U.S.C. § 1362(12)(A). The plaintiffs have alleged

such an ongoing addition here.



                                              17
       The CWA is a strict liability statute. Friends of the Earth II, 204 F.3d at 151. As

noted above, Congress set forth in the Act its intention that “the discharge of pollutants

into the navigable waters be eliminated,” 33 U.S.C. § 1251(a)(1), not that the originating

source of pollutants be corrected. Thus, remedial efforts taken in good faith “do[] not

ipso facto establish the absence of federal jurisdiction over a citizen suit.” Am. Canoe

Ass’n v. Murphy Farms, 412 F.3d 536, 540 (4th Cir. 2005). To protect the nation’s

waters under the CWA, abatement of a pollutant requires more than the repair of a

pipeline, and the need for such abatement continues so long as the contaminant continues

to flow into navigable waters. See Gwaltney, 484 U.S. at 62 (explaining that CWA’s

citizen suit provision has “the central purpose of permitting citizens to abate pollution”).

Thus, the fact that a ruptured pipeline has been repaired, of itself, does not render the

CWA violation wholly past. 8

       Our conclusion is not altered by Kinder Morgan’s citation to cases from other

circuits. Those decisions were based on materially different facts. For example, in

Hamker v. Diamond Shamrock Chemical Co., the Fifth Circuit examined a complaint

containing allegations of a discharge of oil into ground water from the defendant’s pipe,

rather than a discharge reaching navigable waters. See 756 F.2d 392, 397 (5th Cir. 1985).


       8
         The dissent relies on Sierra Club v. El Paso Gold Mines, Inc., 421 F.3d 1133
(10th Cir. 2005), for its conclusion that this is an “ongoing migration” case that does not
fall under the CWA’s citizen suit provision. However, that court did not hold that an
ongoing migration of pollutants cannot constitute a continuing violation of the CWA, but
rather noted that the case before the court did not involve a simple ongoing migration of
pollutants. Id. at 1140.


                                            18
As the court observed, the complaint alleged only that the discharged oil was “leaking

into ground water” and “grasslands,” not into navigable waters. 9 Id. Likewise, the

Second Circuit held that continuing decomposition of “lead shot” in the Long Island

Sound is not a “present violation” of the CWA. Conn. Coastal Fishermen’s Ass’n v.

Remington Arms Co., 989 F.2d 1305, 1312–13 (2d Cir. 1993). That holding pertained to

whether the continuing effects of pollutants already “deposited” into a navigable water

constituted a continuing violation. Id. at 1313. In contrast, the plaintiffs allege here that

pollutants continue to be added to navigable waters, a violation encompassed within the

Act’s statutory definition. Accordingly, we conclude that the plaintiffs have alleged an

ongoing violation of 33 U.S.C. § 1311(a), and that the district court erred in dismissing

their complaint for lack of subject matter jurisdiction.

                                             C.

                                              i.

       We turn to consider the question of first impression in this Circuit whether a

discharge of a pollutant that moves through ground water before reaching navigable

waters may constitute a discharge of a pollutant, within the meaning of the CWA.

Initially, we observe that a discharge of a pollutant under the Act need not be a discharge

“directly” to a navigable water from a point source. In Rapanos v. United States, the


       9
         Moreover, to the extent that Hamker’s reasoning suggests that an ongoing
violation requires that the point source continually discharge a pollutant, Hamker
contravenes our decision in Goldfarb, and we decline to adopt the Fifth Circuit’s
approach. See Goldfarb, 791 F.3d at 513.


                                             19
Supreme Court considered the kinds of connected waters covered by the CWA. See 547

U.S. at 732–38. Justice Scalia, writing for a plurality of four Justices, concluded that

certain wetlands and intermittent streams did not themselves fall within the meaning of

navigable waters under the CWA. 10 See id. at 739. However, when analyzing the kinds

of connected waters that might fall under the CWA, Justice Scalia observed that “[t]he

Act does not forbid the ‘addition of any pollutant directly to navigable waters from any

point source,’ but rather the ‘addition of any pollutant to navigable waters.’” Id. at 743

(quoting 33 U.S.C. § 1362(12)(A)).        Accordingly, he observed that federal courts

consistently have held that a discharge of a pollutant “that naturally washes downstream

likely violates § 1311(a).” Id. (emphasis removed) (citing United States v. Velsicol

Chem. Corp., 438 F. Supp. 945, 946–47 (W.D. Tenn. 1976)).

       The plain language of the CWA requires only that a discharge come “from” a

“point source.” See 33 U.S.C. § 1362(12)(A).         Just as the CWA’s definition of a


       10
          The district court here rejected the plaintiffs’ argument that the CWA covers a
discharge through soil and ground water, because the court concluded that such an
argument relies on an impermissible “Land is Waters” approach to CWA jurisdiction. In
reaching this conclusion, the district court relied on the plurality opinion in Rapanos,
which characterized the plaintiffs’ theory there that “intermittent streams” were navigable
waters as a so-called “Land is Waters” approach, and rejected that approach. 547 U.S. at
732–34. However, Justice Kennedy’s controlling concurrence in Rapanos did not join
the plurality in rejecting the plaintiffs’ theory as a “Land is Waters” approach to CWA
jurisdiction. 547 U.S. at 768–70; United States v. Robertson, 875 F.3d 1281, 1292 (9th
Cir. 2017) (holding that Justice Kennedy’s “significant nexus” test controls after
Rapanos). Moreover, the “Land is Waters” theory in Rapanos involved whether certain
bodies of water themselves qualified as navigable waters, which is not at issue here. 547
U.S. at 739 (plurality opinion). Thus, irrespective whether a “Land is Waters” approach
remains viable under the CWA following Rapanos, the plaintiffs’ theory in the present
case does not rely on such an approach.

                                            20
discharge of a pollutant does not require a discharge directly to navigable waters,

Rapanos, 547 U.S. at 743, neither does the Act require a discharge directly from a point

source, 11 see 33 U.S.C. § 1362(12)(A). The word “from” indicates “a starting point: as

(1) a point or place where an actual physical movement . . . has its beginning.”

Webster’s Third New International Dictionary 913 (Philip Babcock Gove et al. eds.,

2002) (emphasis added); see also The American Heritage Dictionary of the English

Language 729 (3d ed. 1992) (noting “from” indicates a “starting point” or “cause”).

Under this plain meaning, a point source is the starting point or cause of a discharge

under the CWA, but that starting point need not also convey the discharge directly to

navigable waters.

       To hold otherwise effectively would require that any discharge of a pollutant

cognizable under the CWA be seamlessly channeled by point sources until the moment

the pollutant enters navigable waters. The Second Circuit rejected such an interpretation

of the CWA, and we agree with that court’s reasoning. In Waterkeeper Alliance, Inc. v.

       11
          The dissent relies on cases that include language stating that a point source must
“convey” or “introduce” pollutants to navigable waters. See, e.g., Miccosukee, 541 U.S.
at 105 (observing that “a point source . . . need only convey the pollutant to ‘navigable
waters’”); Catskill Mountains Chapter of Trout Unlimited, Inc. v. City of N.Y., 273 F.3d
481, 491 (2d Cir. 2001) (stating that a “point source must introduce the pollutant into
navigable water” (emphasis omitted) (citation omitted)). We disagree with any
suggestion that these cases support the conclusion that the CWA requires a discharge
from the point source directly to navigable waters. First, these cases simply did not
confront the question of an indirect discharge of pollutants through land or ground water
over time. Second, many of these cases were decided before Rapanos clarified that the
CWA’s language does not require a direct discharge. See 547 U.S. at 743; Hawai’i
Wildlife Fund, 2018 WL 1569313, at *7–*8. Finally, as we explain below, the point
source here allegedly is “conveying” and “introducing” pollutants to the navigable
waters, albeit indirectly, because it is the undisputed cause of the addition.

                                            21
EPA, the Second Circuit held that if courts required both the cause of the pollution and

any intervening land to qualify as point sources, such an interpretation would, in practice,

“impose a requirement not contemplated by the Act: that pollutants be channelized not

once but twice before the EPA can regulate them.” 399 F.3d 486, 510–11 (2d Cir. 2005);

see also Concerned Area Residents for Env’t v. Southview Farm, 34 F.3d 114, 119 (2d

Cir. 1994) (holding that liquid manure that passed from tankers through intervening fields

to nearby waters constituted a discharge from a point source). The Ninth Circuit likewise

rejected the theory that the CWA creates liability for discharges “only . . . where the point

source itself directly feeds into the navigable water—e.g., via a pipe or a ditch.” Hawai’i

Wildlife Fund, 2018 WL 1569313, at *7.

       The logic of Waterkeeper Alliance and Hawai’i Wildlife Fund is equally

applicable here. The plaintiffs have alleged that the pipeline is the starting point and

cause of pollution that has migrated and is migrating through ground water to navigable

waters. Accordingly, we hold in agreement with the Second and Ninth Circuits that to

qualify as a discharge of a pollutant under the CWA, that discharge need not be

channeled by a point source until it reaches navigable waters.

                                             ii.

       Although we conclude that an indirect discharge may fall within the scope of the

CWA, such discharges must be sufficiently connected to navigable waters to be covered

under the Act. As the Ninth Circuit recently held, a discharge that passes from a point

source through ground water to navigable waters may support a claim under the CWA.

Hawai’i Wildlife Fund, 2018 WL 1569313, at *8. However, a discharge through ground

                                             22
water does not always support liability under the Act. Id. Instead, the connection

between a point source and navigable waters must be clear.

      The EPA has developed the term “direct hydrological connection” to identify for

purposes of the CWA whether there is a clear connection between the discharge of a

pollutant and navigable waters when the pollutant travels through ground water. The

EPA consistently has taken the position that the Act applies to discharges “from a point

source via ground water that has a direct hydrologic connection to surface water.”

National Pollutant Discharge Elimination System Permit Regulation and Effluent

Limitations Guidelines and Standards for Concentrated Animal Feeding Operations, 66

Fed. Reg. 2960, 3015 (proposed Jan. 12, 2001) [CAFOs Standards]; see also

Amendments to the Water Quality Standards Regulation That Pertain to Standards on

Indian Reservations, 56 Fed. Reg. 64,876, 64,892 (Dec. 12, 1991) (“[T]he Act requires

NPDES permits for discharges to groundwater where there is a direct hydrological

connection between groundwaters and surface waters.”).          The assessment of the

directness of a hydrological connection is a “factual inquiry,” in which “time and

distance” are relevant, as well as factors such as “geology, flow, and slope.” CAFOs

Standards, 66 Fed. Reg. at 3017. This interpretation by the EPA of its statutory authority

“warrants respectful consideration,” especially in the context of a “complex and highly

technical regulatory program.” Wis. Dep’t of Health & Family Servs. v. Blumer, 534
U.S. 473, 497 (2002) (citing Thomas Jefferson Univ. v. Shalala, 512 U.S. 504, 512

(1994)); see also Riverside Bayview Homes, Inc., 474 U.S. at 131.



                                           23
       In light of the above considerations, we hold that a plaintiff must allege a direct

hydrological connection between ground water and navigable waters in order to state a

claim under the CWA for a discharge of a pollutant that passes through ground water. 12

This determination necessarily is fact-specific. In the present case, the plaintiffs have

alleged that pollutants are seeping into navigable waters in Anderson County about 1000

feet or less from the pipeline. This extremely short distance, if proved, provides strong

factual support for a conclusion that Kinder Morgan’s discharge is covered under the

CWA. See Sierra Club v. El Paso Gold Mines, Inc., 421 F.3d 1133, 1137, 1148–50 (10th

Cir. 2005) (holding that a discharge that passed through a 2.5-mile tunnel between mine

shaft and navigable water could be covered under CWA).

       Also as a matter of undisputed fact, the ruptured pipeline caused the pollution at

issue here. Kinder Morgan does not assert that the pollutants found in the creeks and

wetlands have an independent or contributing cause. And this is not a case in which

pollutants are diluted while passing through a labyrinth of underground “tunnel geology,”

El Paso Gold Mines, 421 F.3d at 1150, or are otherwise diverted from their natural

course, see Sierra Club v. Abston Constr. Co., 620 F.2d 41, 45 (5th Cir. 1980) (holding

that natural flow of “[g]ravity . . . resulting in a discharge into a navigable body of water,


       12
          The Ninth Circuit has held that an indirect discharge must be “fairly traceable”
from the point source to navigable waters. Hawai’i Wildlife Fund, 2018 WL 1569313, at
*8 n.3. We see no functional difference between the Ninth Circuit’s fairly traceable
concept and the direct hydrological connection concept developed by EPA that we adopt
today, which as we explain below includes a concept of traceability. In fact, the direct
hydrological connection concept may be viewed as a narrower application of the same
principle, addressing point source discharges through ground water.

                                             24
may be part of a point source discharge if the [polluter] at least initially collected or

channeled the water and other materials”).

       Additionally, the plaintiffs have alleged a traceable discharge from the ruptured

pipeline. The traceability of a pollutant in measurable quantities is an important factor in

the determination whether a particular discharge is covered by the CWA. See Hawai’i

Wildlife Fund, 2018 WL 1569313, at *8 (holding that claim for indirect discharge must

show that pollution is “fairly traceable” to the point source); El Paso Gold Mines, 421

F.3d at 1140 n.4 (noting that pollution that is “not traceable to a single, identifiable

source or conveyance” is nonpoint source pollution). And Kinder Morgan does not

dispute that pollutants originating from the gasoline pipeline already have been detected

in the waters of Anderson County.

       As we have noted, the CWA’s stated purpose is “to restore . . . the chemical,

physical, and biological integrity of the Nation’s waters,” 33 U.S.C. § 1251(a), and the

statute establishes a regime of zero tolerance for unpermitted discharges of pollutants, 33

U.S.C. § 1311(a). In contrast, if the presence of a short distance of soil and ground water

were enough to defeat a claim, polluters easily could avoid liability under the CWA by

ensuring that all discharges pass through soil and ground water before reaching navigable

waters. Such an outcome would greatly undermine the purpose of the Act. Thus, we

hold that the plaintiffs plausibly have alleged a direct hydrological connection between

the ground water and navigable waters to state a claim for a discharge of a pollutant

under 33 U.S.C. § 1311(a).



                                             25
       We find no merit in Kinder Morgan’s concern that our holding will result in

unintended coverage under the CWA of any discharge of a pollutant into ground water.

We do not hold that the CWA covers discharges to ground water itself. Instead, we hold

only that an alleged discharge of pollutants, reaching navigable waters located 1000 feet

or less from the point source by means of ground water with a direct hydrological

connection to such navigable waters, falls within the scope of the CWA. 13 Accordingly,

the plain language and purpose of the Clean Water Act direct our conclusion in the

present case that the district court has jurisdiction to entertain the plaintiffs’ claim under

33 U.S.C. § 1365(a), and that the plaintiffs have stated a claim for a violation of the Act’s

prohibition of the “discharge of any pollutant.” 33 U.S.C. § 1311(a).



                                             III.

       For these reasons, we vacate the district court’s decision and remand the case for

further proceedings consistent with this opinion.

                                                             VACATED AND REMANDED




       13
          We also note that federal courts in several states, including some within this
Circuit, have upheld in citizen suits the CWA’s coverage of ground water-related
discharges within those jurisdictions. See, e.g., Sierra Club v. Va. Elec. & Power Co.,
247 F. Supp. 3d 753, 762 (E.D. Va. 2017); Ohio Valley Envtl. Coal. Inc. v. Pocahontas
Land Corp., 2015 WL 2144905, at *8 (S.D.W. Va. May 7, 2015); Yadkin Riverkeeper,
Inc. v. Duke Energy Carolinas, LLC, 141 F. Supp. 3d 428, 445 (M.D.N.C. 2015); see also
Tenn. Riverkeeper v. Hensley-Graves Holdings, LLC, No. 2:13-CV-877-LSC, at 13–18
(N.D. Ala. Aug. 20, 2013).

                                             26
FLOYD, Circuit Judge, dissenting:

       Based on allegations that pollutants are being added into navigable waters, the

majority concludes that the Appellants have adequately alleged a cognizable and ongoing

Clean Water Act (“CWA”) violation. Maj. Op. at 19. While this conclusion may seem

intuitive at first glance, close examination of the text, history, and structure of the CWA

reveals that not every addition of pollution amounts to a CWA violation—much less an

ongoing CWA violation. Congress precisely defined a CWA violation as the addition of

pollutants from a point source, and for there to be an ongoing CWA violation, there must

be an ongoing addition of pollutants from a point source into navigable waters. See 33

U.S.C. § 1362(12). Here, the only point source at issue—Kinder Morgan’s pipeline—has

been repaired and is not currently adding any pollutants into navigable waters, thus

negating a necessary element of a CWA violation. Because there is no ongoing violation

under the meaning of the CWA, I would affirm the district court’s dismissal of the

complaint for lack of subject matter jurisdiction and for failure to state a claim upon

which relief can be granted. I respectfully dissent.


                                             I.

                                             A.

       The parties’ pleadings and briefs reveal the following facts. In late 2014, residents

of Belton, South Carolina, discovered that Kinder Morgan’s pipeline released a large

amount of gasoline and contaminated the nearby ground (“spill site”). Kinder Morgan

repaired the pipeline within a few days of discovering the leak and began remediation



                                             27
efforts that are ongoing to this day under the supervision of the South Carolina

Department of Health and Environmental Control (DHEC).              Kinder Morgan has

recovered over 209,000 gallons of gasoline, but over 160,000 gallons of gasoline remain

unrecovered at the spill site. Kinder Morgan’s repaired pipeline is not currently leaking

any additional gasoline. Nevertheless, as the gasoline from the spill site gets washed off

by ground water or seeps through the ground from the spill site, gasoline is being

introduced to navigable waters. In December 2016, the environmental groups Upstate

Forever and Savannah Riverkeeper (collectively, “Appellants”) initiated a citizen suit

against Kinder Morgan, alleging an ongoing CWA violation. After full briefing on the

matter, on April 20, 2017, the district court dismissed the Appellants’ complaint for lack

of subject matter jurisdiction and failure to state a claim.

                                              B.

       We review a district court’s order dismissing a complaint for lack of subject

matter jurisdiction and for failure to state a claim de novo. Goldfarb v. Mayor & City

Council of Balt., 791 F.3d 500, 505 (4th Cir. 2015). Rule 12(b)(1) of the Federal Rules

of Civil Procedure allows a party to move to dismiss a plaintiff’s complaint for lack of

subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). To determine whether subject

matter jurisdiction exists, courts are “to regard the pleadings’ allegations as mere

evidence . . . and may consider evidence outside of the pleadings without converting the

proceeding to one for summary judgment.” Richmond, Fredericksburg & Potomac R.

Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991). The nonmoving plaintiff bears

the burden of proving subject matter jurisdiction, and “the moving party should prevail

                                              28
only if the material jurisdictional facts are not in dispute and the moving party is entitled

to prevail as a matter of law.” Id.

         Rule 12(b)(6) allows a party to move to dismiss the plaintiff’s complaint for

failure to state a claim. Fed. R. Civ. P. 12(b)(6). When a complaint is attacked by a Rule

12(b)(6) motion, “a plaintiff’s obligation to provide the grounds of his entitlement to

relief requires more than labels and conclusions . . . .” Bell Atl. Corp. v. Twombly, 550
U.S. 544, 555 (2007) (internal quotation marks omitted). “Factual allegations must be

enough to raise a right to relief above the speculative level.” Id.



                                             II.

         Congress enacted the CWA, 33 U.S.C. § 1251 et seq., “to restore and maintain the

chemical, physical, and biological integrity of the Nation’s waters,” 33 U.S.C. § 1251.

To accomplish these goals, Congress comprehensively reshaped the federal water

regulatory scheme in various ways. See EPA v. California ex rel. State Water Res.

Control Bd., 426 U.S. 200, 203–4 (1976).

         First, Congress concentrated the federal regulatory effort on curtailing point

source pollution—that is, pollution from “discernible, confined and discrete

conveyance[s],” 33 U.S.C. § 1362(14)—“which tended to be more notorious and more

easily targeted,” Or. Nat. Desert Ass’n v. U.S. Forest Serv., 550 F.3d 778, 780 (9th Cir.

2008).     Second, Congress established the National Pollution Discharge Elimination

System (NPDES) which “requires dischargers to obtain permits that place limits on the

type and quantity of pollutants that can be released into the Nation’s waters.” S. Fla.

                                             29
Water Mgmt. Dist. v. Miccosukee Tribe of Indians, 541 U.S. 95, 102 (2004). Third,

Congress sought to ensure compliance by instituting an enforcement mechanism under

which state and federal governments bear the primary responsibility for policing past and

ongoing CWA violations, and private citizens provide supplementary enforcement for

ongoing violations. Gwaltney of Smithfield, Ltd. v. Chesapeake Bay Found., Inc., 484
U.S. 49, 52–53, 58 (1987); The Piney Run Preservation Ass’n v. The Cty. Comm’rs of

Carroll Cty., Md., 523 F.3d 453, 456 (4th Cir. 2008).

       While the CWA includes other important features, it bears explaining these three

central features in detail, as they are critical to this appeal.

                                                A.

       In drafting the CWA, Congress focused the federal regulatory effort on reducing

point source pollution by making the existence of, and the addition of pollutants from, a

point source a sine qua non element of a CWA violation. The text and structure of the

CWA unambiguously lead to this conclusion.

       At the outset, it is important to note that “Congress consciously distinguished

between point source and nonpoint source discharges.” Appalachian Power Co. v. Train,

545 F.2d 1351, 1373 (4th Cir. 1976). Point source pollution is pollution from “any

discernible, confined and discrete conveyance.”            33 U.S.C. § 1362(14).   The non-

exhaustive list of examples of a point source in the CWA includes “pipe, ditch, channel,

tunnel, conduit, well, discrete fissure, container, rolling stock, concentrated animal

feeding operation, or vessel or other floating craft.” Id. All other sources of pollution—

namely, those that are not “discernible, confined and discrete,” id.—are considered

                                                30
nonpoint sources. Or. Nat. Desert Ass’n, 550 F.3d at 780. In other words, nonpoint

source pollution “is defined by exclusion and includes all water quality problems” that

are not from a point source. Nat’l Wildlife Fed’n v. Gorsuch, 693 F.2d 156, 166 (D.C.

Cir. 1982).

       Unlike point source pollution, nonpoint source pollution “arises from many

dispersed activities over large areas, and is not traceable to any single discrete source.”

League of Wilderness Defs./Blue Mts. Biodiversity Project v. Forsgren, 309 F.3d 1181,

1183 (9th Cir. 2002). “Congress had classified nonpoint source pollution as runoff

caused primarily by rainfall around activities that employ or create pollutants.” Cordiano

v. Metacon Gun Club, Inc., 575 F.3d 199, 220 (2d Cir. 2009) (internal quotation marks

omitted). Indeed, a common example of nonpoint source pollution is rain washing

pollution off the highway and carrying it along “by runoff in a polluted soup[] [to] creeks,

rivers, bays, and the ocean.” Forsgren, 309 F.3d at 1183. The EPA guidance on

nonpoint source pollution similarly confirms that “[i]n practical terms, nonpoint source

pollution does not result from a discharge at a specific, single location (such as a single

pipe) but generally results from land runoff, precipitation, atmospheric deposition, or

percolation.” Cordiano, 575 F.3d at 220 (quoting EPA Office of Water, Nonpoint Source

Guidance 3 (1987)).

       That Congress intended to target point source pollution, rather than nonpoint

source pollution, is evident from the text of the CWA, which makes the existence of a

point source a required element of a CWA violation. 33 U.S.C. § 1311(a) provides that

“[e]xcept as in compliance with [the various section in the CWA], the discharge of any

                                            31
pollutant by any person shall be unlawful.” “Discharge of a pollutant” is a term of art

under the CWA, with a more precise meaning than under ordinary parlance. Cf. Burgess

v. United States, 553 U.S. 124, 129 (2008) (“Statutory definitions control the meaning of

statutory words . . . in the usual case.” (internal quotation marks omitted)). Congress

defined “discharge of a pollutant” as “any addition of any pollutant to navigable waters

from any point source.” 33 U.S.C. § 1362(12) (emphasis added).

       In summarizing the requirements under these two statutory provisions, 33 U.S.C.

§§ 1311(a), 1362(12), courts have consistently restated the elements of a CWA violation

as “(1) discharg[ing] (2) a pollutant (3) into navigable waters (4) from a point source (5)

without a [NPDES] permit.” Sierra Club v. El Paso Gold Mines, Inc., 421 F.3d 1133,

1142 (10th Cir. 2005) (emphasis added); see also Parker v. Scrap Metal Processors, Inc.,

386 F.3d 993, 1008 (11th Cir. 2004); Comm. To Save Mokelumne River v. E. Bay Mun.

Util. Dist., 13 F.3d 305, 309 (9th Cir. 1993); Nat’l Wildlife Fed’n v. Consumer Power

Co., 862 F.2d 580, 583 (6th Cir. 1988) (“[F]or NPDES requirements to apply to any

given set of circumstances, ‘five elements must be present: (1) a pollutant must be (2)

added (3) to navigable waters (4) from (5) a point source.’ ” (quoting Gorsuch, 693 F.2d

at 165)); Avoyelles Sportsmen’s League, Inc. v. Marsh, 715 F.2d 897, 922 (5th Cir. 1983).

The “point source need not be the original source of the pollutant; it need only convey the

pollutant to ‘navigable waters[.] . . .’ ” Miccosukee Tribe, 541 U.S. at 105. For there to

be a conveyance or “addition” of pollutants under the meaning of the CWA, “a ‘point

source must introduce the pollutant into navigable water from the outside

world[,]’ . . . [that is,] any place outside the particular body of water to which pollutants

                                             32
are introduced.” Catskill Mts. Chapter of Trout Unlimited, Inc. v. City of New York, 273
F.3d 481, 491 (2d Cir. 2001) (quoting Gorsuch, 693 F.2d at 165). As these definitions

unambiguously show, a critical element of a CWA violation is that the pollutant comes

from a point source.

       Furthermore, the general structure of the CWA confirms that Congress sought to

focus on point source pollution. “A central provision of the [CWA] is its requirement

that individuals, corporations, and governments secure [NPDES] permits before

discharging pollution from any point source into the navigable waters . .  .” Decker v.

Nw. Envtl. Def. Ctr., 568 U.S. 597, 602 (2013). Under the CWA, point source pollution

is regulated by the EPA through the NPDES permitting program, see 33 U.S.C. § 1342,

and nonpoint source pollution is regulated by the states, see 33 U.S.C. § 1329; Cordiano,

575 F.3d at 219–220; Gorsuch, 693 F.2d at 165–66. Based on this structure, courts have

consistently recognized that “nonpoint sources of pollution have not generally been

targeted by the CWA . . . .” Or. Nat. Desert Ass’n, 550 F.3d at 785. In drafting the

CWA, “[w]hile Congress could have defined a ‘discharge’ to include generalized

runoff, . . . it chose to limit the permit program’s application to the . . . [point source]

category.” Id. (quoting William L. Andreen, Water Quality Today—Has the Clean Water

Act Been A Success?, 55 Ala. L. Rev. 537, 562 (2004)). In sum, the fact that “the [CWA]

assigns the primary responsibility for regulating point sources to the EPA and nonpoint

sources to the states,” Am. Farm Bureau Fed’n v. EPA, 792 F.3d 281, 299 (3d Cir. 2015),

plainly shows that Congress’s main focus in enacting the CWA was the reduction of

point source pollution.

                                            33
      A careful review of the CWA’s text and structure reveals that Congress sought to

target point source pollution and thus included point source as an indispensable element

of a CWA violation. 1

                                           B.

      Congress chose the NPDES permitting program as a central means of controlling

point source pollution.   “[I]ndividuals, corporations, and governments [must] secure

[NPDES] permit[s] before discharging pollution from any point source into the navigable

waters of the United States.” Decker, 568 U.S. at 602.

      Under the CWA, the state and federal governments act as partners in

administering the NPDES program and issuing the permits. Arkansas v. Oklahoma, 503

      1
          While the text and structure speak unambiguously, for those who may find
legislative history persuasive, the CWA’s legislative history similarly confirms
Congress’s focus on point source pollution. Congress added the term “point source” “as
a means of identifying industrial polluters” to narrow and clarify the scope of the CWA.
United States v. Plaza Health Labs., Inc., 3 F.3d 643, 647 (2d Cir. 1993). The Senate
Report for the CWA explains:

      In order to further clarify the scope of the regulatory procedures in the Act
      [sic] the Committee has added a definition of point source to distinguish
      between control requirements where there are specific confined
      conveyances, such as pipes, and control requirements which are imposed to
      control runoff. The control of pollutants from runoff is applied pursuant to
      Section 209 and the authority resides in the State or local agency.

S. Rep. No. 92-414 (1972), as reprinted in 1972 U.S.C.C.A.N. 3668, 3744. The
narrowing of Congress’s regulatory focus resulted “in part because nonpoint sources
were far more numerous and more technologically difficult to regulate,” whereas “point
sources . . . tended to be more notorious and more easily targeted.” Or. Nat. Def. Ass’n,
550 F.3d at 780; see also S. Rep. No. 92-414, at 39 (“[M]any nonpoint sources of
pollution are beyond present technology of control”). Whatever the reason, the
legislative history confirms that Congress intended to focus on point source pollution in
enacting the CWA.

                                           34
U.S. 91, 101 (1992). An NPDES permit can be issued by either the EPA or a state

agency. The EPA “initially administers the NPDES permitting system for each State, but

a State may apply for a transfer of permitting authority to state officials.” Nat’l Ass’n of

Home Builders v. Defs. of Wildlife, 551 U.S. 644, 650 (2007). “If authority is transferred,

then state officials—not the federal EPA—have the primary responsibility for reviewing

and approving NPDES discharge permits, albeit with continuing EPA oversight.” Id.

       An NPDES permit “place[s] limits on the type and quantity of pollutants that can

be released into the Nation’s waters,” Miccosukee Tribe, 541 U.S. at 102, and “defines,

and facilitates compliance with, and enforcement of, . . . a discharger’s obligations under

the [CWA],” California ex rel. State Water Res. Control Bd., 426 U.S. at 205. The EPA

promulgates the “effluent limitations” that “restrict the quantities, rates, and

concentrations of specified substances which are discharged.” Arkansas, 503 U.S. at 101;

see also 33 U.S.C. §§ 1311, 1314. The states, with substantial guidance from EPA,

promulgate the “water quality standards” that express the states’ “desired condition of a

waterway . . . so that numerous point sources, despite individual compliance with effluent

limitations, may be further regulated to prevent water quality from falling below

acceptable levels.” Id. (internal quotation marks); see also 33 U.S.C. § 1313. In addition

to listing the effluent limitations and water quality standards, NPDES permits also require

“compliance with the inspection, reporting and monitoring requirements of the [CWA] as

outlined in 33 U.S.C. § 1318.” Menzel v. Cty. Util. Corp., 712 F.2d 91, 94 (4th Cir.

1983). To the benefit of NPDES permit holders, the CWA “shields NPDES permit

holders from liability if their discharges comply with their permits.” Ohio Valley Envtl.

                                            35
Coal. v. Fola Coal Co., LLC, 845 F.3d 133, 135 (4th Cir. 2017). The NPDES permitting

scheme thus constitutes “[t]he primary means for enforcing these limitations and

standards.” Arkansas, 503 U.S. at 101.

      NPDES permitting is, however, not only ill-equipped to address, but also

inapplicable to, nonpoint source pollution.     Unlike a point source, nonpoint source

pollution “arises from many dispersed activities over large areas, and is not traceable to

any single discrete source.” Forsgren, 309 F.3d at 1184. And for that reason, nonpoint

source pollution “is very difficult to regulate through individual permits.” Id. More

specifically, it would be difficult to mandate compliance with inspection, reporting, and

monitoring requirements given that nonpoint source pollution cannot be traced to discrete

sources. Thus, sensibly, the CWA does not attempt to regulate nonpoint source pollution

through the NPDES permitting. See El Paso, 421 F.3d at 1140 n.4 (observing that

“[g]roundwater seepage that travels through fractured rock would be nonpoint source

pollution, which is not subject to NPDES permitting”); Forsgren, 309 F.3d at 1183

(stating that nonpoint source pollution “is regulated in a different way and does not

require [an NPDES] permit); Gorsuch, 693 F.2d at 166 (accepting the EPA’s explanation

of the CWA that nonpoint source pollution “includes all water quality problems not

subject to § 402 [NPDES permit program]”).

      In sum, Congress chose the NPDES permitting scheme as the primary means of

controlling point source pollution, which is the focus of the CWA regulatory scheme.




                                           36
                                           C.

      Congress also instituted a comprehensive enforcement scheme to ensure

compliance with the CWA, in which the state and federal governments bear the primary

responsibility for enforcement, but private citizens have limited supplementary

enforcement authority.

      Under the CWA, “the primary responsibility for enforcement rests with the state

and federal governments . . . .” The Piney Run, 523 F.3d at 456 (quoting Sierra Club v.

Hamilton Cty. Bd. of Cty. Comm’rs, 504 F.3d 634, 637 (6th Cir. 2007)). 33 U.S.C.

§ 1319 vests the EPA with a broad range of enforcement tools—criminal, civil, and

administrative.   See, e.g., Sackett v. EPA, 566 U.S. 120, 122 (2012) (“If the EPA

determines that any person is in violation of [the CWA], the Act directs the agency either

to issue a compliance order or to initiate a civil enforcement action.”); United States v.

Schallom, 998 F.2d 196, 198 (4th Cir. 1993) (per curiam) (affirming a criminal

conviction for discharging pollutants without a permit in violation of 33 U.S.C.

§ 1319(c)(2)).    The EPA may initiate administrative and civil proceedings for both

present and past CWA violations. See Gwaltney, 484 U.S. at 58.

      The CWA also includes a citizen suit provision, 33 U.S.C. § 1365(a), under which

“private citizens provide a second level of enforcement and can serve as a check to

ensure the state and federal governments are diligent in prosecuting [CWA] violations.”

The Piney Run, 523 F.3d at 456 (quoting Hamilton Cty. Bd. of Cty. Comm'rs, 504 F.3d at

637). Under the citizen suit provision, “any citizen may commence a civil action . . .

against any person . . . who is alleged to be in violation of” the CWA. 33 U.S.C.

                                           37
§ 1365(a)(1). However, “the citizen suit is meant to supplement rather than to supplant

governmental action,” Gwaltney, 484 U.S. at 60, and, therefore, Congress limited a

citizen’s ability to enforce the CWA in various ways. 2

       One important jurisdictional limit on a citizen’s ability to enforce the CWA is that

she may only bring a suit for an ongoing CWA violation but not for a past violation. Id.

at 57. The text of the CWA authorizes a citizen suit only against someone “alleged to be

in violation of” the CWA. 33 U.S.C. § 1365(a)(1). The Supreme Court concluded that

“[t]he most natural reading of ‘to be in violation’ is a requirement that citizen-plaintiffs

allege a state of either continuous or intermittent violation—that is, a reasonable

likelihood that a past polluter will continue to pollute in the future.” Gwaltney, 484 U.S.

at 57 (emphasis added). The Gwaltney Court further stated that “Congress could have

phrased its requirement in language that looked to the past (‘to have violated’), but it did

not choose this readily available option.” Id. In other words, Congress did not authorize

a citizen to enforce the CWA for “wholly past violations.” Id.. The Supreme Court

observed that allowing citizens to pursue wholly past violations “could undermine the

       2
         A citizen invoking the CWA citizen suit provision must first show that she has
Article III and statutory standing to bring the suit. See 33 U.S.C. § 1365(g); Friends of
the Earth, Inc. v. Gaston Copper Recycling Corp., 204 F.3d 149, 152 (4th Cir. 2000) (en
banc). Moreover, the citizen may not commence suit prior to 60 days after giving notice
of the alleged violation to the appropriate governmental authority and the alleged
polluter. 33 U.S.C. § 1365(b)(1)(A). Lastly, 33 U.S.C. § 1365(b)(1)(B) “bars a citizen
from suing if the EPA or the State has already commenced, and is ‘diligently
prosecuting,’ an enforcement action.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.,
Inc., 528 U.S. 167, 175 (2000). Congress instituted these restrictions on the CWA citizen
suit provision “to strike a balance between encouraging citizen enforcement of
environmental regulations and avoiding burdening the federal courts with excessive
numbers of citizen suits.” Hallstrom v. Tillamook Cty., 493 U.S. 20, 29 (1989).

                                            38
supplementary role envisioned for the citizen suit.” Id. at 60. Thus, a citizen seeking to

commence a citizen suit “must show that the defendant’s violations of the CWA are

ongoing at the time of suit.” Am. Canoe Ass’n v. Murphy Farms, Inc., 326 F.3d 505, 521

(4th Cir. 2003).

       Therefore, although Congress envisioned private citizens playing an important role

in the CWA enforcement by providing supplementary enforcement, it also placed

jurisdictional limitations on citizen suits by requiring the existence of an ongoing

violation.


                                            III.

       The threshold jurisdictional question in this appeal is whether there is a cognizable

and ongoing CWA violation such that the Appellants’ citizen suit may proceed. See

Gwaltney, 484 U.S. at 57. In my view, the Appellants have failed to show that the CWA

violation is ongoing, because there is no ongoing discharge of pollutants from a point

source. Cf. Am. Canoe Ass’n, 326 F.3d at 521. Instead, the facts presented to us in the

record demonstrate that there is an ongoing groundwater migration from the spill site,

which does not amount to a CWA violation and cannot support a citizen suit. See Or.

Nat. Desert Ass’n, 550 F.3d at 785 (noting that Congress chose not to include generalized

runoff within the definition of “discharge”).




                                            39
                                             A.

       In my view, there is no ongoing CWA violation. The Appellants cannot show that

there is an ongoing discharge of pollutants from a point source, because the only point

source at issue—the pipeline—is not currently leaking or releasing any pollutants.

       A CWA violation is defined as an unpermitted “discharge of any pollutant by any

person.” 33 U.S.C. § 1311(a). “Discharge of a pollutant” is defined as “any addition of

any pollutant to navigable waters from any point source.” 33 U.S.C. § 1362(12). For

there to be an “addition . . . from a point source,” id., the point source must convey,

transport, or introduce the pollutant to navigable waters. See Miccosukee Tribe, 541 U.S.

at 105 (observing that “a point source . . . need only convey the pollutant to ‘navigable

waters’ ” and that the examples of point sources in 33 U.S.C. § 1362(12) are objects that

“transport” pollutants); Catskill Mts., 273 F.3d at 491 (“[A] ‘point source must introduce

the pollutant into navigable water from the outside world.’ ” (quoting Gorsuch, 693 F.2d

at 165)). In other words, to constitute a CWA violation, a point source must have been

involved in the discharging activity.

       Thus, for there to be an ongoing CWA violation, a point source must currently be

involved in the discharging activity by adding, conveying, transporting, or introducing

pollutants to navigable waters. See El Paso Gold Mines, 421 F.3d at 1140 (summarizing

the “ongoing migration cases” in which there was “an identifiable discharge from a point

source that occurred in the past . . . ,” but “[a]t the time of suit, the discharging activity

from a point source . . . had ceased,” and citizen suits were dismissed). The majority

notes that “[t]he CWA’s language does not require that the point source continue to

                                             40
release a pollutant for a violation to be ongoing.” Maj. Op. at 16. It is difficult to see

how there could be an ongoing CWA violation—defined as “any addition of pollutants . .

. from any point source”—without an ongoing discharging activity from a point source.

In my view, to constitute an ongoing CWA violation (i.e. ongoing point source

pollution), the point source’s discharging, adding, conveying, transporting, or introducing

of pollutants must be continuous.

       Kinder Morgan’s pipeline is not presently leaking or releasing gasoline; therefore,

the only relevant point source is not currently discharging—adding, conveying,

transporting, or introducing—pollutants to navigable waters. Cf. Miccosukee Tribe, 541

U.S. at 105; Catskill Mts., 273 F.3d at 491. Thus, in my view, there is no ongoing

violation under the meaning of the CWA. This should therefore end the Appellants’

citizen suit, which requires an ongoing CWA violation. See 33 U.S.C. §§ 1362(12);

1365(a); Gwaltney, 484 U.S. at 57.        The majority also seemingly recognizes that

pollutants must be actively “originating from a point source.” Maj. Op. at 17 (emphasis

added). However, the majority’s theory is that since the pollutants in the spill site once

came from the pipeline, the continuing addition from the spill site is thus a continuing

discharge from a point source. But accepting this position would effectively erase the

phrase from any point source out of the CWA, 33 U.S.C. § 1362(12), and find an ongoing

CWA violation even though no pollutant is originating or being added from a point

source any longer. Thus, in my view, the majority disregards point source as an element

of a CWA violation and invents a violation not cognizable under the CWA.



                                            41
       Because the pipeline is not actively and continuously discharging pollutants, there

is no ongoing violation, but only a wholly past violation, under the meaning of the CWA.

                                             B.

       In my view, this is an ongoing migration case, which does not amount to an

ongoing CWA violation and cannot support a citizen suit. Kinder Morgan is a past

violator—that is, it indirectly added pollutants to navigable waters from its point source

when its pipeline leaked and released a large amount of gasoline that reached navigable

waters. Although Kinder Morgan’s pipeline itself is not currently leaking, the effects of

Kinder Morgan’s past violation continue. The spill site continues to introduce gasoline

into navigable waters as gasoline migrates through the ground or as ground water washes

off and carries gasoline to navigable waters. This Court has not addressed whether a past

discharge with lasting effects—through an ongoing migration of pollutants through

groundwater movement—can support a citizen suit. See Ohio Valley Envtl. Coal., Inc. v.

Hernshaw Partners, LLC, 984 F. Supp. 2d 589, 597 (S.D. W. Va. 2013) (observing there

is no Fourth Circuit precedent directly on point).

       Given similar circumstances, however, several federal courts have concluded that

ongoing migration of pollutants from a past discharge does not amount to an ongoing

discharge necessary to support a citizen suit under the CWA. Conn. Coastal Fishermen’s

Ass’n v. Remington Arms Co., 989 F.2d 1305, 1312–13 (2d Cir. 1993) (finding no

ongoing CWA violation because the alleged polluter had “ceased operation of the Gun

Club” that deposited lead shot and clay target debris into navigable waters “by the time

plaintiff filed suit”); Pawtuxet Cove Marina v. Ciba-Geigy Corp., 807 F.2d 1089, 1094

                                             42
(1st Cir. 1986) (finding no ongoing CWA violation because “[a]t the time plaintiffs

brought suit, . . . defendant had ceased operating”); Hamker v. Diamond Shamrock Chem.

Co., 756 F.2d 392, 397 (5th Cir. 1985) (finding no ongoing CWA violation because “the

complaint alleges . . . only that there are continuing effects from the past discharge, and

such an allegation is insufficient for the purposes of section 1365.”); Aiello v. Town of

Brookhaven, 136 F. Supp. 2d 81, 120–21 (E.D.N.Y. 2001) (concluding that the ongoing

migration of residual leachate plume from a past violation is not an ongoing CWA

violation), Wilson v. Amoco Corp., 33 F. Supp. 2d 969, 975–76 (D. Wyo. 1998); Friends

of Santa Fe Cty. v. LAC Minerals, Inc., 892 F. Supp. 1333, 1354 (D.N.M. 1995)

(“Migration of residual contamination resulting from previous releases is not an ongoing

discharge within the meaning of the Act.”); Brewer v. Ravan, 680 F. Supp. 1176, 1183

(M.D. Tenn. 1988); cf. El Paso, 421 F.3d at 1140.

       Like those courts, I would conclude that the lasting effects of Kinder Morgan’s

past violation cannot give rise to a citizen suit under the CWA for two reasons. First,

ongoing migration does not involve a point source, thus negating an essential element of

a CWA violation.      Second, ongoing migration is, by definition, nonpoint source

pollution, which is outside of the CWA’s reach.



                                            i.

       Ongoing migration from a site contaminated by a past discharge does not involve

a point source and is thus not a cognizable violation under the CWA. See 33 U.S.C.

§ 1362(12). Indeed, the lack of a discharging activity from a point source was the

                                            43
decisive factor for many courts in concluding that ongoing migration cannot support a

CWA citizen suit. As the Tenth Circuit has summarized:

       The ongoing migration cases [in which the courts dismissed the citizen
       suits] . . . all involve an identifiable discharge from a point source that
       occurred in the past, whether it be a spill, Wilson, 989 F. Supp. at 1163, the
       accidental leakage at a chemical plant, Hamker, 756 F.2d at 394, the
       discharge of lead shot and clay targets at a firing range, Remington Arms,
       989 F.2d at 1309, or dumping of waste rock at a mine, LAC Minerals, 892
       F. Supp. at 1337. At the time of suit, the discharging activity from a point
       source in all of these cases had ceased; all that remained was the migration,
       decomposition, or diffusion of the pollutants into a waterway.

El Paso, 421 F.3d at 1140. Likewise, at the time of the Appellants’ suit, the discharging

activity from Kinder Morgan’s point source (i.e., the gasoline leak) had ceased, and all

that remained was migration of gasoline from the spill site to navigable waters.

“Migration of residual contamination resulting from previous releases is not an ongoing

discharge within the meaning of the [CWA],” LAC Minerals, 892 F. Supp. at 1354,

because the point source itself is not conveying or introducing a pollutant into navigable

waters, see Miccosukee Tribe, 541 U.S. at 105; Gorsuch, 693 F.2d at 175.

       The majority attempts to distinguish one of these migration cases from the Fifth

Circuit, Hamker, 756 F.2d at 397, by observing that Hamker only dealt with an alleged

discharge into groundwater and not navigable waters. See Maj. Op. at 19. But the

court’s analysis in Hamker did not turn on the issue of navigable waters; rather, it turned

on the fact that the continuing addition of pollutants did not come from any point source.

Hamker, 756 F.2d at 397. The majority further states in a footnote that “to the extent that

Hamker’s reasoning suggests that an ongoing violation requires that the point source

continually discharge a pollutant, Hamker contravenes our decision in Goldfarb.” Maj.

                                            44
Op. at 19 n.9. The majority misplaces reliance on Goldfarb. This Court in Goldfarb

observed that, under the Resource Conservation and Recovery Act’s (RCRA) citizen suit

provision, 42 U.S.C. § 6972(a)(1)(A), “although a defendant’s conduct that is causing a

violation may have ceased in the past . . . what is relevant is that the violation is

continuous or ongoing.” Goldfarb, 791 F.3d at 513. The statement in Goldfarb presumes

that there already is an ongoing violation, does not help us in determining whether a

polluter’s past action with lasting effects should be viewed as past or ongoing violation,

and is inapplicable to Kinder Morgan’s situation because Kinder Morgan’s CWA

violation had ceased when its point source ceased discharging pollutants.

                                           ii.

      Moreover, migration of pollutants from the spill site amounts to an ongoing

nonpoint source pollution. As discussed above, Congress chose not to regulate nonpoint

source pollution through the NPDES permitting program. See, e.g., El Paso, 421 F.3d at

1140 n.4; Forsgren, 309 F.3d at 1183; Gorsuch, 693 F.2d at 166; Appalachian Power,

545 F.2d at 1373–74. Nonpoint source pollution is commonly caused by the natural

movements of rainfall or groundwater that wash off and carry pollutants from a large,

diffuse area to navigable waters. Codiano, 575 F.3d at 220 (“[N]onpoint source pollution

. . . generally results from land runoff, precipitation, atmospheric deposition, or

percolation.”); El Paso, 421 F.3d at 1140 n.4 (“Groundwater seepage that travels through

fractured rock would be nonpoint source pollution, which is not subject to NPDES

permitting.”); Sierra Club v. Abston Constr. Co., Inc., 620 F.2d 41, 44 (5th Cir. 1980)

(“The focus of [the CWA] is on the ‘discernible, confined and discrete’ conveyance of

                                           45
the pollutant, which would exclude natural rainfall drainage over a broad area.”); Tr. for

Alaska v. EPA, 749 F.2d 549, 558 (9th Cir. 1984) (“Congress had classified nonpoint

source pollution as runoff caused primarily by rainfall around activities that employ or

create pollutants.”).   Nonpoint source pollution—caused by movements of rain or

groundwater—“is very difficult to regulate through individual [NPDES] permits”

because it “arises from many dispersed activities over large areas, and is not traceable to

any single discrete source.” Forsgren, 309 F.3d at 1184.

       Here, the Appellants have alleged ongoing migration from the spill site, which

does not amount to a CWA violation. The Appellants have alleged that the groundwater

flow from the spill site is introducing pollutants to navigable waters. Appendix (“App.”)

8. Indeed, the Appellants’ CWA case is built on the novel theory that the introduction of

pollutants through the movement of hydrologically connected groundwater amounted to

a CWA violation. Appellant Br. 26. As the record plainly shows, groundwater is

carrying gasoline from the spill site, which spans in three different directions from the

pipeline and covers a vast area. App. 99, 173. This kind of migration of pollutants

through the natural movements of groundwater amounts to nonpoint source pollution. El

Paso, 421 F.3d at 1140 n.4; see also Forsgren, 309 F.3d at 1184. While there is no doubt

this kind of nonpoint source pollution affects the quality navigable waters, Congress

deliberately chose not to place nonpoint source pollution within the CWA’s reach. 3 See,


       3
         An exception to this general rule is that the “[g]ravity flow, resulting in a
discharge into a navigable body of water, may be part of a point source discharge if the
[polluter] at least initially collected or channeled the water and other materials.” Abston
(Continued)
                                            46
e.g., Abston Constr., 620 F.2d at 44. In my view, therefore, because ongoing migration

of pollutants is nonpoint source pollution, it is not cognizable under the CWA.

      In sum, I would conclude that ongoing migration of pollutants from a past

discharge does not amount to an ongoing CWA violation.

                                            C.

      I do not take lightly the allegations of the severe environmental harm caused by

Kinder Morgan. The Appellants have alleged facts suggesting a serious environmental

disaster that cannot be easily overlooked as a mere peccadillo on the part of Kinder

Morgan’s operation and management. The allegations indicate that a full restoration will

take many years and require tremendous resources.

      The severity of the situation alone, however, does not and cannot give rise to a

citizen suit under the CWA. “Federal courts are courts of limited jurisdiction. They

possess only that power authorized by Constitution and statute.” Kokkonen v. Guardian

Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). In creating a citizen suit provision under

the CWA, Congress deliberately limited federal courts’ jurisdiction such that they may

entertain citizen suits only for allegations of ongoing CWA violations. 33 U.S.C. §




Contr., 620 F.2d at 45. This is because, once a polluter attempts to channel, collect, or
otherwise redirect the flow of water, such an effort becomes a “discernible, confined and
discrete” conveyance. 33 U.S.C. § 1362(14); see also Sierra Club v. Va. Elec. Power
Co., 247 F. Supp. 3d 753, 763 (E.D. Va. 2017) (“Dominion built the piles and ponds to
concentrate [pollutants] in one location . . . [which] channels and conveys [pollutants]
directly into groundwater and thence into the surface waters. Essentially they are discrete
mechanisms . . . . ”). The Appellants have not alleged that Kinder Morgan has at all
attempted to channel, collect, or redirect the free flow of groundwater. See App. 419.

                                            47
1365(a); Gwaltney, 484 U.S. at 57. And Congress precisely defined a CWA violation as

a point source discharge without an NPDES permit. The critical element—the addition

from a point source—cannot be satisfied here because Kinder Morgan has repaired its

pipeline and the pipeline is not currently leaking or adding pollutants to navigable waters.

The Appellants can only point to nonpoint pollution from the spill site or the past

violation, which cannot give rise to a citizen suit under the CWA.

       Barring the Appellants’ citizen suit would not necessarily mean that Kinder

Morgan will evade accountability.      Under the CWA, the primary responsibility for

enforcement rests with the state and federal governments. The Piney Run, 523 F.3d at

456. In fact, the State of South Carolina, through DHEC, has stepped in and is actively

overseeing the remediation efforts. DHEC has directed Kinder Morgan to investigate the

impact of the spill and implement corrective action plans. After a series of back and forth

revisions between DHEC and Kinder Morgan, on March 1, 2017, DHEC approved the

“Startup Plan for Surface Water Protection Measures” that was meant to implement

additional remedial measures in the spill site. App. 351. Thus, even without a CWA

citizen suit, the State of South Carolina is protecting and remediating the waters and

natural resources within its borders. In addition to ordering Kinder Morgan to remediate

the spill site, the state and federal governments are also empowered to use criminal, civil,

and administrative enforcement actions for even for past violations of the CWA.

       Moreover, if a CWA citizen suit fails for lack of subject matter jurisdiction, other

state and federal laws may provide actionable claims against Kinder Morgan. South

Carolina state law may provide a more encompassing response. As the amici States have

                                            48
pointed out, Brief of the Amici States 22–23, South Carolina law provides for the state to

recover monetarily from polluters for violations that includes even nonpoint source

pollution, see S.C. Code § 48-1-90(a)(1). In addition to the enforcement mechanism

under state law, other federal laws could provide recourse.         In response to Kinder

Morgan’s past spill, a federal citizen suit may perhaps be more appropriate under the

Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C. §

9601 et seq., which is “designed to effectuate the cleanup of toxic waste sites” and to

impose cleanup costs, Meghrig v. KFC W., Inc., 516 U.S. 479, 483 (1996) (citations

omitted), or under the RCRA, 42 U.S.C. § 6901 et seq., which concerns with the disposal

of hazardous waste, Aiello, 136 F. Supp. 2d at 121 (“It is RCRA, rather than the CWA,

that appropriately addresses liability for ongoing contamination by past polluters.”).

       The Appellants have raised serious allegations but, in my view, the CWA citizen

suit is not the proper mechanism to seek redress. Therefore, the district court lacked

subject matter jurisdiction and the complaint failed to state a claim upon which relief can

be granted.



                                            IV.

       For the reasons above, I would affirm the district court’s dismissal of the

Appellants’ complaint. I respectfully dissent.




                                            49